Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 1 of 10 PageID# 764




                     IN THE UNITED STATES DISTRICT COURT                     MAY
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division
                                                                                 ■ DisrR-L~0URT
                                                                              RICHMOMn  \/A


 UNITED STATES OF AMERICA


 V.                                             Criminal No. 3;19cr50-01


 CHRISTINA PILGRIM




                                MEMORANDUM OPINION


       This matter is before the Court on the defendant's                    pro se

  Emergency Motion" REQUESTING RELEASE PURSUANT TO THE 5™ AND

 AMENDMENTS     TO   THE   UNITED     STATES   CONSTITUTION   AND    BASED   ON    THE


 COVID-19 PANDEMIC (ECF No. 130) in which Christina Pilgrim seeks

 compassionate relief based upon COVID-19.                  The matter is also

 before   the     Court    on   the   MEMORANDUM    IN   SUPPORT    OF   MOTION    FOR


 COMPASSIONATE RELEASE filed by counsel for the defendant (ECF No.

 140) wherein Pilgrim, through counsel, seeks compassionate release

 "based on the necessity of providing a stable, loving, health

 environment      for     Ms.   Pilgrim's      daughter,"   the    United    States'

 Response in Opposition to Defendant's Motion for Compassionate

 Release (ECF No. 146), and the defendant's REPLY TO UNITED STATES'

 RESPONSE    IN   OPPOSITION     TO   DEFENDANT'S    MOTION   FOR    COMPASSIONATE


 RELEASE (ECF No. 147).          In the memorandum filed by counsel, there

 is not an explicit abandonment of the Emergency Motion based on

 COVID-19.      However, the memorandum submitted by counsel does not
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 2 of 10 PageID# 765




 mention the pandemic as a ground for compassionate release.                         In

 its   response   {ECF    No.      146),    the   United   States    discusses       the

 original Emergency Motion as well as the family circumstances'

 motion advanced in the memorandum filed by counsel.                     In the reply

 filed by counsel {ECF No. 147), COVID-19 is not mentioned either.

       Nonetheless,      in   an    abundance     of   caution    the     Court   will

 consider both grounds.


                                     BACKGROUND


       By way of Indictment (ECF No. 13), Pilgrim was charged with

 one count of conspiracy to commit Hobbs Act robbery (in violation

 of 18 U.S.C. § 1951); three counts of Hobbs Act robbery, and aiding

 and abetting, (in violation of 18 U.S.C. §§ 1951 and 2); and three

 counts of using a firearm by brandishing during and in relation to

 a crime of violence, and aiding and abetting (in violation of 18

 U.S.C. §§ 924(c) and 2).             Pilgrim was convicted, on a plea of

 guilty, of one count of Hobbs Act robbery and aiding and abetting

 in violation of 18 U.S.C. §§ 1951 and 2, one count of use of a

 firearm   by   brandishing        during   and   in   relation     to   a   crime   of

 violence, in violation of 18 U.S.C. §§ 924(c), and one count of

 Hobbs Act robbery and aiding and abetting, in violation of 18

 U.S.C. §§ 1951 and 2.


       The Presentence Report details the offense conduct in graphic

 detail.   As explained in the Presentence Report and the Statement
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 3 of 10 PageID# 766




 of Facts accompanying the Plea Agreement, Pilgrim was an employee

 at a Dollar Tree Store.        She was in a romantic relationship with

 Ali Cousins and gave Cousins information about the store that

 enabled him to know when to commit robbery and Pilgrim provided

 Cousins with a weapon to use in robbing the Dollar Tree Store.

 Cousins used that weapon and brandished it during several robberies

 of the Dollar Tree Store when Cousins committed robberies on March

 19, June 22, July 3, and August 6, 2018.            The Presentence Report

 reflects that Pilgrim was involved in all of those robberies by

 facilitating Cousins' efforts.       (ECF No. 146, f 15).

        The Presentence Report also reflects that, at the time of the

 offenses    of   conviction.   Pilgrim   was   no   stranger   to   criminal

 activity.     She previously had been convicted of embezzlement on

 two occasions, possessing or distribution of drug paraphernalia,

 and petty larceny.     Her Criminal History Category was II.

        Considering her offense conduct at level 26 and that criminal

 history. Pilgrim's guidelines for the two armed robbery offenses

 were   70   to 87 months combined to be followed          by an 84     month

 consecutive      sentence for the firearm      brandishing offense.      On

 October 11, 2019, Pilgrim was sentenced to 70 months incarceration

 (to run concurrently) on each of the Hobbs Act robbery and the

 aiding and abetting charges and to a consecutive 84 month term of

 incarceration on the charge of using a fireaim by brandishing
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 4 of 10 PageID# 767




 during and in relation to a crime of violence.                    Pilgrim's total

 sentence therefore was 154 months.                According to the papers in

 this case, Pilgrim's expected release date is June 3, 2030.                    As of

 the time her motions were filed, Pilgrim had served approximately

 16 months of her sentence.




                                      DISCUSSION


        The applicable statute, 18 U.S.C. § 3582(c)(1)(A), provides,

 in pertinent part, that, upon appropriate motion, the Court "may

 reduce      the   term    of   imprisonment    .    .   .    if   it   finds    that

 ^extraordinary and compelling reasons' warrant such a reduction."

 It is settled that the burden is on the defendant to prove that

 extraordinary       and   compelling      reasons    exist    for   compassionate

 release under § 3582(c)(1)(A)(i).            United States v. White, 378 F.

 Supp.3 784, 785 (W.D. Mo. 2019).

        A.     The Pro se Emergency Motion:          COVID-19 Related

        Pilgrim's pro se "Emergency Motion" (ECF No. 130) follows her

 request to the Warden of FCI Hazleton which was filed on June 1,

 2020 and denied on June 29, 2020.            Her pro se motion is confusing

 but principally is grounded on the general presence of COVID-19.

        The "mere existence of COVID-19 in society and the possibility

 that     it   may   spread      to    a   particular    prison      alone      cannot

 independently        justify         compassionate      release,        especially

 considering the Bureau of Prison's statutory role, and extensive
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 5 of 10 PageID# 768




 professional efforts to curtail the virus' spread.            United States

 V. Raia, 954 F.3d 594, 597 {3rd Cir. 2020).         In assessing whether

 the record shows the existence of extraordinary and compelling

 reasons for compassionate release, courts consider, inter alia,

 the guidance of the CDC, and non-binding policy statements of the

 United States Sentencing Guidelines.         See United States v. Beck,

 425 F. Supp. 3d 573, 581-82 (M.D.N.C. 2019).       The policy statements

 are not binding but are informative and may be considered.            United

 States V. McCoy, 981 F.3d 271, 276 (4th Cir. 2020).                The cases

 teach that, to constitute extraordinary and compelling reasons for

 compassionate release, medical conditions must be serious.             Also,

 it is generally true that "chronic conditions that can be managed

 in prison are not a sufficient basis for compassionate release."

 United States v. Ayon-Nunez, No. l:16-cr-130, 2020 WL 704785, at

 *2-3 (E.D. Cal. Feb. 12, 2020).

       To   establish   existence   of   "extraordinary      and   compelling"

 reasons    for   compassionate     release   because   of    COVID-19,   the

 defendant must show "both a particularized susceptibility to the

 disease and a particularized risk of contracting the disease at

 [his] prison facility."      United States v. White,               F. Supp.3d

       , 2020 WL 1906845, at *1 (E.D. Va. April 23, 2020) (quoting

 United States v. Feiling, 453 F. Supp.3d 832, 840 (E.D. Va. 2020)).
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 6 of 10 PageID# 769




               (a)   Particularized Susceptibility

         Pilgrim has not shown any particularized susceptibility to

 COVID-19 or any health conditions which could conceivably be the

 basis for compassionate release.

               (b)   Particularized Facility Risk

         Nor   has   Pilgrim   met   the   particularized   facility     risk

 component of the appropriate test.        Her motion cites press releases

 and information respecting the instances of COVID-19 among inmates

 and staff at BOP facilities nationwide, but provides no real

 evidentiary support of a particularized risk of contracting the

 disease       at    FCI   Hazleton,   the    defendant's     facility    of

 incarceration.       Further, the record reflects that, at the time of

 the filing of the Government's papers, FCI Hazleton had two active

 case of COVID-19 among inmates (among an inmate population of 1,

 137).

       Also, the record shows that Pilgrim has received both doses

 of the COVID-19 vaccine.


       In sum, on this record. Pilgrim has not met either component

 of the applicable test (susceptibility or facility).          Perhaps that

 is why the papers filed by counsel have not pressed COVID-19 as a

 basis for compassionate release.
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 7 of 10 PageID# 770




       B.   Family Circumstances Motion

       The MEMORANDUM IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE


 (EOF No. 140) filed by counsel seeks compassionate release ''based

 on the necessity of providing a stable, loving, healthy environment

 for Ms. Pilgrim's daughter."       On May 3, 2019, three months after

 she   was arrested on the charges that have given rise to her

 conviction. Pilgrim gave birth to her daughter.          Two months after

 giving birth to her daughter (July 3, 2019), Pilgrim pled guilty

 to the charges of which she was convicted and she was then remanded

 to custody.    Her sentence was imposed on October 3, 2019.

       Pilgrim makes the point that she has been separated from her

 daughter since July 3, 2019.       It appears that the responsibility

 for rearing the child is with the father who takes the care of the

 child the majority of the time.       Apparently, the child is watched

 by a babysitter three or four days a week depending on the father's

 work schedule.    It is also asserted that, because of the COVID-19

 virus and child care responsibilities, the father is unable to

 find stable work.


       It is therefore argued that:

            Ms. Pilgrim's incarceration has resulted in an
            extreme burden to the Pilgrim family.    The
            child's motherless condition plus the strain
            on Mr. Pilgrim, both financial and otherwise,
            constitutes an extraordinary and compelling
            reason for the Court to grant compassionate
            release.
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 8 of 10 PageID# 771




 (ECF No. 140, p. 5) (emphasis added).            In support of the motion,

 Pilgrim also makes the point that the child is at "a critical

 period of development [and that] the care that she receives now

 will     impact      her    long-term    physical,      intellectual,        and

 psychological growth."        (ECF No. 140, p. 6).

        The defendant's theory of compassionate release is based upon

 U.S.S.G.   § IBI.1.13 and the commentary thereto that addresses

 situations in which family circumstances might give rise to a

 reason for a non-custodial sentence.            Of course, in United States

 V. McCoy, 981 F.3d 271, 276 (4th Cir. 2020), the Fourth Circuit

 explained that the guidelines and their commentary and application

 notes   were   infonnative     but not   binding.       Accordingly,    it    is

 appropriate to consider Pilgrim's theory.

        The simple fact is that the Court is confronted on a regular

 basis   with   the   fact   that   defendants    who   are   incarcerated    are

 separated from their families, including a spouse, a child, even

 newborn children.          For that reason, those circumstances simply

 cannot be considered as extraordinary.            Unfortunately, it is the

 case with many families where one parent is imprisoned that, like

 Pilgrim's child, a newborn is cared for by the non-incarcerated

 parent.    According to the record. Pilgrim's child is receiving

 adequate care and there is no fact presented that would warrant

 the conclusion that there is some extraordinary or compelling
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 9 of 10 PageID# 772




 reason warranting a compassionate release in this case.             See e.g..

 United States v. Tyler, 417 F. Supp.2d 80 (D. Me. 2006); United

 States V. Koons, 455 F. Supp.Sd 285 (W.D. La. 2020).

       Simply put, this record provides no basis for finding that

 compassionate     release    is    appropriate       because    of    family

 circumstances.


       C.   Assessment Under 18 U.S.C. § 3553(a)

      But, even if Pilgrim had presented a record that called for

 consideration of compassionate release on either ground (COVID-19

 or   family   circumstances)    (which   she   has    not),    it   would   be

 appropriate to deny compassionate release in perspective of the

 sentencing    factors     prescribed     by    18    U.S.C.     §    3553(a).

 Compassionate release, of course, is appropriate only where the

 defendant is not a danger to the safety of any other person or of

 the community.    The defendant suggests that she is not a danger to

 the community because supervised release and electronic monitoring

 and her post-conviction improvement will assure that she does not

 return to the kind of violent conduct reflected in the offenses of

 conviction.


       Pilgrim's argument virtually ignores that her convictions are

 for crimes of violence, involving the use of a firearm.               And, it

 ignores that Pilgrim was involved in more robberies than the two

 reported in the offenses of conviction.              On this record, the
Case 3:19-cr-00050-REP-RCY Document 160 Filed 05/19/21 Page 10 of 10 PageID# 773




  protection of the public and the need to deter Pilgrim from further

 criminal conduct counsel denial of her motion.


         The      Court    acknowledges          the    showing           that,     since    her

 conviction.          Pilgrim    has     taken      a   number       of    educational      and

 vocational        courses      and   earned     her    GED.     But       that    commendable


 activity does not overcome Pilgrim's violent offense conduct or

 lessen in any way the need to deter her and to protect the public.

 On balance, consideration of the sentencing objections of § 3553(a)

 calls for denial of Pilgrim's motion.


                                         CONCLUSION


       For      the    foregoing       reasons,     defendant's pro se "Emergency

 Motion" REQUESTING RELEASE PURSUANT TO THE 5™ AND 8™ AMENDMENTS

 TO   THE      UNITED     STATES      CONSTITUTION      AND    BASED       ON     THE   COVID-19


 PANDEMIC (ECF No. 130) will be denied.

       It is so ORDERED.




                                       Robert E. Payne
                                                               /s/        mI.
                                       Senior United States District Judge



 Richmond, Virginia
 Date:      May    /y, 2021




                                               10
